Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/10/2020 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 12/10/2020.  In the Amendment, Applicant amended claims 1, 11 and 21.  Claims 6, 16 and 23 are cancelled.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-5, 7, 9-15, 17, 19-22 and 24 (renumbered 1-19) are allowed.


Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Dmitry Paskalov (client’s representative, Reg. No. 77,228) at the telephone number (845) 592-6130 on 12/31/2020 with regards to the claims’ formality and suggested the applicant to incorporate the dependent claim 8 into claim 1, and into the other independent claims 11 and 21 so that they were to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 6, 8, 16, 18, 23 and 25 is canceled.
Claims 1, 11 and 21 have been amended as follows:

1. (Currently Amended)	A method for identifying and storing at least one representation to at least one chemical compound, the method comprising:
	identifying at least one chemical compound associated with at least one set of source data, wherein the source data comprises an unstructured text;

	converting the at least one set of source data into at least one structure representation based on the compared plurality of data sources and one or more applications of cheminformatics software tools that convert the at least one chemical compound into an identifier chemical formulation or a simplified molecular-input line-entry system string;
assigning the at least one structure representation to the identified at least one chemical compound associated with the at least one set of source data;
	computing one or more unformulated representations based on the assigned at least one structure representation, by identifying one or more active ingredients and neutralizing one or more charges associated with the one or more active ingredients;
	indexing the computed one or more unformulated representations and the assigned at least one structure representation; [[and]]
	storing the indexed one or more unformulated representations and the indexed at least one structure representation separately as a single record in a cognitive search and analytics database[[.]]; and
in response to a determination that the assigned at least one structure representation includes a plurality of salts, removing the plurality of salts associated with the assigned at least one structure representation.  

	receiving a request by a user;
	querying the cognitive search and analytics database based on the received request; and
	in response to retrieving one or more results to the received request from the cognitive search and analytics database, returning the one or more results to the received request to the user.
3. (Previously Presented)	The method of claim 1 in which the at least one set of source data further includes one or more sources of secondary internet sources.
4. (Original)	The method of claim 1, wherein identifying at least one chemical compound associated with at least one set of source data, further comprises:
	generating a form of data representation, wherein the generated data representation includes at least one record of at least one chemical compound associated with the at least one set of source data.
5. (Original)	The method of claim 4 in which the at least one record of at least one chemical compound includes at least one source document, a location of text associated with the at least one chemical compound, one or more words associated with the at least one chemical compound, and a plurality of surrounding context associated with the at least one chemical compound.
6. (Canceled)	

	identifying one or more active ingredients associated with the assigned at least one structure representation by separating and comparing a plurality of constituent components associated with the assigned at least one structure representation; and
	neutralizing one or more charges associated with the identified one or more active ingredients.
8. (Canceled)	
9. (Original)	The method of claim 2 in which the received request includes at least one of the following:
at least one chemical compound; 
at least one group of chemical compounds; or 
at least one structure representation associated with a chemical compound or group of chemical compounds.
10. (Original)	The method of claim 1 in which the single record includes a direct linkage between a plurality of other single records, and a reference to the at least one set of source data.
11. (Currently Amended)	A computer system for identifying and storing at least one representation to at least one chemical compound, comprising:
hardware processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more hardware processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:
	identifying at least one chemical compound associated with at least one set of source data, wherein the source data comprises an unstructured text;
comparing a plurality of data sources associated with the identified at least one chemical compound;
	converting the at least one set of source data into at least one structure representation based on the compared plurality of data sources and one or more applications of cheminformatics software tools that convert the at least one chemical compound into an identifier chemical formulation or a simplified molecular-input line-entry system string;
	assigning the at least one structure representation to the identified at least one chemical compound associated with the at least one set of source data;
	computing one or more unformulated representations based on the assigned at least one structure representation, by identifying one or more active ingredients and neutralizing one or more charges associated with the one or more active ingredients;
	indexing the computed one or more unformulated representations and the assigned at least one structure representation; [[and]]
; and
in response to a determination that the assigned at least one structure representation includes a plurality of salts, removing the plurality of salts associated with the assigned at least one structure representation.  
12. (Original)	The computer system of claim 11, further comprising:
	receiving a request by a user;
	querying the cognitive search and analytics database based on the received request; and
	in response to retrieving one or more results to the received request from the cognitive search and analytics database, returning the one or more results to the received request to the user.
13. (Previously Presented)	The computer system of claim 11 in which the at least one set of source data further includes one or more sources of secondary internet sources.
14. (Original)	The computer system of claim 11, wherein identifying at least one chemical compound associated with at least one set of source data, further comprises:
	generating a form of data representation, wherein the generated data representation includes at least one record of at least one chemical compound associated with the at least one set of source data.

16. (Canceled)	
17. (Original)	The computer system of claim 11, wherein computing one or more unformulated representations based on the assigned at least one structure representation, further comprises:
	identifying one or more active ingredients associated with the assigned at least one structure representation by separating and comparing a plurality of constituent components associated with the assigned at least one structure representation; and
	neutralizing one or more charges associated with the identified one or more active ingredients.
18. (Canceled)	 
19. (Original)	The computer system of claim 12 in which the received request includes at least one of the following:
at least one chemical compound; 
at least one group of chemical compounds; or 

20. (Original)	The computer system of claim 11 in which the single record includes a direct linkage between a plurality of other single records, and a reference to the at least one set of source data.
21. (Currently Amended)	A computer program product for identifying and storing at least one representation to at least one chemical compound, comprising:
	one or more computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising:
	identifying at least one chemical compound associated with at least one set of source data, wherein the source data comprises an unstructured text;
comparing a plurality of data sources associated with the identified at least one chemical compound;
converting the at least one set of source data into at least one structure representation based on the compared plurality of data sources and one or more applications of cheminformatics software tools that convert the at least one chemical compound into an identifier chemical formulation or a simplified molecular-input line-entry system string;

	computing one or more unformulated representations based on the assigned at least one structure representation, by identifying one or more active ingredients and neutralizing one or more charges associated with the one or more active ingredients;
	indexing the computed one or more unformulated representations and the assigned at least one structure representation; [[and]]
	storing the indexed one or more unformulated representations and the indexed at least one structure representation separately as a single record in a cognitive search and analytics database[[.]]; and
	in response to a determination that the assigned at least one structure representation includes a plurality of salts, removing the plurality of salts associated with the assigned at least one structure representation.  
22. (Original)	The computer program product of claim 21, further comprising:
	receiving a request by a user;
	querying the cognitive search and analytics database based on the received request; and
	in response to retrieving one or more results to the received request from the cognitive search and analytics database, returning the one or more results to the received request to the user.

24. (Original)	The computer program product of claim 21, wherein computing one or more unformulated representations based on the assigned at least one structure representation, further comprises:
	identifying one or more active ingredients associated with the assigned at least one structure representation by separating and comparing a plurality of constituent components associated with the assigned at least one structure representation; and
	neutralizing one or more charges associated with the identified one or more active ingredients.
25. (Canceled)	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Final Action dated 09/18/2020, the rejection under 35 U.S.C. § 103 was made mainly based on the references over James et al. (US PGPUB 2007/0016612, hereinafter James) in view of Cai et al. (US PGPUB 2012/0084299, hereinafter Cai) and further in view Robson et al. (US PGPUB 2011/0066632, hereinafter Robson). 
	The invention is directed: assigning a structure representation to the identified chemical compound associated with the source data and further include computing an unformulated representation based on the assigned structure representation, include indexing the computed unformulated representation and the assigned structure 

The closest prior arts are James et al. (US PGPUB 2007/0016612, hereinafter James) in view of Cai et al. (US PGPUB 2012/0084299, hereinafter Cai) and further in view Robson et al. (US PGPUB 2011/0066632, hereinafter Robson) are generally directed to various aspect of method, system, and computer-readable media for computed unformulated representations and assigned structure representation are provided for indexing, wherein the indexed unformulated representations and structure representation are stored separately as a single record in a cognitive search and analytics database.

However, none of James, Cai and Robson teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 11, and 21. For examples, it failed to teach the combination of “converting the at least one set of source data into at least one structure representation based on the compared plurality of data sources and one or more applications of cheminformatics software tools that convert the at least one chemical compound into an identifier chemical formulation or a simplified molecular-input line-entry system string, computing one or more unformulated representations based on the assigned at least one structure representation, by identifying one or more active ingredients and neutralizing one or more charges associated with the one or more active ingredients, and in response to a determination that the assigned at least one structure 

This feature in light of other features, when considered as a whole, in the independent claims 1, 11 and 21 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 11 and 21. 
	The dependent claims depending upon claims 1, 11 and 21 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163